Title: Jonathan Williams, Jr., to the American Commissioners, 31 May 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen.
Nantes May 31. 1777.
I arrived here late last Evening. The Mere Bobie has not taken in the Bales I ordered, on account of a difficulty which the Custom House Officers have made relative to the Duties, but on application to the Directeur des Fermes I have so succeeded, that I am in hopes to have them aboard this evening, and wind permitting, she shall sail on monday morning. It is reported here that Hammond is taken, but the news has every appearance of improbability. I am more afraid (if it has any foundation at all) that it is adams. I have the honour to be with the greatest Respect Gentlemen Your most obedient humble Servant
Jona Williams


Wickes Nickolson and Johnson all sailed the 29th.
I delivered your Letter to Mr Ross the post goes out too soon for him to answer it at present, he therefore desires me to refer you to the next. I hope the same circumstance will be an excuse for the hurry with which this is written.

 
Addressed: The Honourable / The Commissioners of the / United States. / Passy or / Paris.
Notation: Mr. Williams 31 May 1777
